DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 11/30/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 11/30/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Yag in view of Geva in view of Weir does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 2, Applicant/s state/s the amendment to claim 9 has been made, therefore, the rejection of 35 U.S.C. 101 should be removed. 

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner states Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-7, 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In response to Argument 2, The Examiner respectfully disagrees. The Examiner states Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection(s) of claim(s) 9 & 10 under 35 U.S.C. 101 have been fully considered.  However, the rejection has not been withdrawn. The Examiner proposed an Examiner amendment which was accepted, please see below.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Kazuya Toyama, Attorney of Record, on 1/11/2022. The application has been amended as follows:

Claim 9. (Currently Amended) A non-transitory computer readable medium computer program instruction for causing a computer carry to out the method of Claim 1, the non-transitory computer readable medium 
10. (Cancelled).

Allowable Subject Matter
Claims 1-7, 9 are allowed.
The following is an Examiner’s statement of reasons for allowance:

However, when looking at all the available prior arts, none teach that obtaining a region corresponding to intracranial blood by segmenting the normalized image of the patient's skull, wherein the region corresponding to intracranial blood comprises performing segmentation based on simple thresholding between 60 HU and 80 HU; - calculating at least the following parameters of the region of intracranial blood obtained: total volume (VOL), fractal dimension (FDR), and surface-volume (SRAVOL) ratio; and - determining the probability of death or vasospasm in the patient according to at least the parameters calculated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 7/30/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665